—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
The detailed misbehavior report, authored by the correction officer who gave petitioner the direct order to report to work, together with petitioner’s testimony, provide substantial evidence to support the determination finding petitioner guilty of disobeying a direct order in violation of a prison disciplinary rule (see, Matter of Ragland v Great Meadow Correctional Facility, 245 AD2d 612, 613). Petitioner’s contention that the misbehavior report was in retaliation for a complaint he filed against the correction officer who authored the misbehavior report presented a credibility issue for the Hearing Officer to resolve (see, Matter of Dawes v Selsky, 247 AD2d 773). Contrary to petitioner’s contention, the fact that issues of credibility were resolved against petitioner is not indicative of bias (see, Matter of Lee v McCoy, 233 AD2d 633, 634). Finally, even if petitioner was entitled to a day off, he nevertheless was *926required to comply with the direct order (see, Matter of Rivera v Smith, 63 NY2d 501, 515-516; Matter of Plummer v Barkley, 247 AD2d 714).
Mikoll, J. P., Yesawich Jr., Spain, Carpinello and Grafleo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.